MEMORANDUM OF DECISION.
Alan Henderson appeals his conviction of theft by deception under 17-A M.R.S.A. § 354 (1988). He argues that the Superior Court (Lincoln County; Perkins, J.) should have honored his oral request at the conclusion of the jury charge to add an instruction on the rights and responsibilities of a joint enterprise. We disagree. The requested charge (referring to only a general topic without alerting the trial court to the precise nature of the desired charge) was not germane, given the account on which the check in question was drawn.
The entry is:
JUDGMENT AFFIRMED.
All concurring.